Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to QPIDS request filed on 2/1/2021.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken alone or in combination fail to teach the as recited in independent claims 1, 9, and 17.

The closest cited prior arts; US Patent N0. 7,571,069 to Farkas teaches a method of accessing a workflow development via Web Brower to retrieve workflow template and setting data fields.  
However, it does not disclose all the limitations as disclose the limitation of “receive user context information indicative of a context of a user within a second application, the second application being different from the first application, the user context information including descriptive information about one or more of the second application or user interaction with the second application; customize a workflow template or a workflow step based on the user context information to generate a customized workflow template or a customized workflow step, respectively ”, as similarly recited in claims 1, 9, and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday-Friday from 8:00AM to 4:00PM EST. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.    The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHILIP WANG/Primary Examiner, Art Unit 2199